Day, J.,
dissenting. — I have so decided a conviction of the correctness of the majority opinion filed upon the second hearing of this case that I am constrained to withhold my assent from so much of the foregoing opinion as pertains to the question of redemption.
The sale under which defendant claims occurred in October, 1865, for the delinquent taxes of the years 1863 and 1861.
The redemption was sought to be effected by D. N. Smith, president of the Oorning Town Company, and agent of George Loomis, who owned the most of the stock of the company. In order that my view of the question may be unmistakably presented, I set forth the whole of Smith’s testimony upon the subject of redemption, which is as follows: “ In October, 1867, I applied to the treasurer and clerk of the District Court of Adams county to pay all taxes, due or delinquent, upon any and all real property in said county belonging to Loomis and The Town Company, including the land in suit, and redeem all said property that might have been sold for taxes; gave a written list of the land and charged them to examine books carefully *635and pay all taxes due on said property, and if any had been sold to redeem it. I left with the county officers a sum of money, more than was required; the remainder was returned to me; was going west; on my return I called for receipts and certificates; stated to them I had not time to examine papers and must depend on them; they assured me that all taxes on said property were now paid, and all lands redeemed. I supposed all lands free from tax and tax sales. Relying upon officers I did not examine the papers they gave me until after I was informed defendant had obtained a tax deed.”
The treasurer’s deed was not executed until the 6th day of October, 1868. The land in controversy was sold for the taxes of 1865 to Jones and Barnett, and they paid the taxes for 1866. George Loomis paid the taxes for 1867, and the defendant paid them for 1868. On the 12th of October, 1868, the defendant procured an assignment from Jones and Barnett of their certificate of purchase. From the year 1863 to 1868, both inclusive, the owners of this land paid the taxes.for 1867, only. It is not claimed that they or their agent supposed or believed that the taxes for 1863 and 1864 had been paid otherwise than through the redemption in October, 1867. If the agent had examined the tax receipts and certificates of redemption he surely would have discovered that he had neither receipt nor certificate of redemption for the years 1863 and 1864. But the evidence shows that, relying upon the officers, he did not examine any of the papers given him, until after he was informed defendant had obtained a deed. This deed was not obtained until nearly a year after the receipts and certificates bad been delivered to the agent. If the agent retained them in his possession during this time, he was negligent in not examining them; and, if he delivered them over to the plaintiffs, they were negligent in not examining them. In either case the owners of the land have-no right to insist that the consequences of the carelessness or omission of the treasurer and clerk, if they omitted a duty, or were careless in its discharge, shall be visited upon the defendant, the purchaser at the tax sale, who was in no way connected with their act. Their own negligence, or the negligence of their agent, contributed to the result, and *636every principle of equity requires that whatever loss follows should be borne by the negligent parties, and not by him to whom no negligence can be attributed. Appellees rely upon the case of Noble v. Bullis, 23 Iowa, 559. In my opinion that case falls under a principle clearly distinguishable from the one involved in the case at bar. In that case the owner of the land sought to redeem from a tax sale of a particular year. The land had been sold to two parties for the taxes of the same year. By mistake the clerk issued a certificate of redemption from the second sale, which was invalid, instead of from the first, which was valid. The owner of the land knew that his taxes were unpaid for a particular year, and that for the delinquency his lands had been sold. He redeemed from a sale for the delinquency of that year. He did not know, and had no reason to suppose, that his lands had been twice sold for the same delinquency. He had a right to suppose that, as regards the sales, the business in the treasurer’s office had been conducted in a regular and lawful manner. He was not called upon to look for an unlawful thing, a sale to two persons for the taxes for the same year, nor would an examination of the certificate of redemption have furnished any information upon the subject. Hence it was very rightly held in that case that no neglect of duty or failure to exercise ordinary care could be imputed to the plaintiff, and that the circumstances entitled him to equitable relief. In these cases the plaintiffs have been negligent themselves, or through their agent. The cases fall clearly and fully within the principles of. Bolinger v. Henderson, 23 Iowa, 165.
The foregoing opinion holds that Bolinger v. Henderson, and Noble v. Bullis, are irreconcilably in conflict, and expressly overrules the former. I am satisfied, upon careful analysis and comparison of these decisions, that there is no real conflict between them, and that both can, and should, be sustained.
The exercise of reasonable care upon the part of the owner of land, would ordinarily enable him to know whether or not tax receipts or certificates of redemption in his possession cover certain years. And, having the means of information, by the exercise of ordinary care, if he chooses to remain igno*637rant, and to intrust the whole matter to the clerk and treasurer, and to rely upon their statements, he thus makes them his agents, and it is more reasonable that the consequences of mistake should be borne by him, than that they should fall upon one having no connection with the transaction.
I am fully and abidingly convinced that the judgment of the court below should be reversed.